Citation Nr: 1241118	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-13 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cardiac arrhythmia.  

2.  Entitlement to service connection for a respiratory disability.  

3.  Entitlement to service connection for a psychiatric disability.  

4.  Entitlement to service connection for a gastrointestinal disability.  

5.  Entitlement to service connection for a musculoskeletal disability.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served with the Air National Guard from February 2002 to February 2008, encompassing various periods of active duty for training and inactive duty training.  Her active military service during this time span was from January 2003 to April 2003 and from October 2003 to March 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Muskogee, Oklahoma, VA Regional Office (RO).  Because the current appeal includes records that are located only in the electronic Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In view of the evidence and Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has broadened the issues in regard to a respiratory disability, a psychiatric disability, a gastrointestinal disability and a musculoskeletal disability.  As such, the issues are reflected as above.  

In September 2010, the Veteran requested a hearing before a Veterans Law Judge via video conference.  In November 2011 correspondence, she withdrew the hearing request.  

The Board notes that during the appeal, the RO granted service connection for a traumatic brain injury (TBI) and associated seizures in a November 2011 rating decision.  In addition, an April 2012 rating decision shows service connection was granted for temporomandibular joint syndrome (TMJ).  

In the decision below, the Board grants service connection for a cardiac arrhythmia and denies service connection for a respiratory disability.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A private medical opinion links the Veteran's cardiac arrhythmia to a heat injury sustained during an April 2005 period of active duty for training.   

2.  A VA medical opinion fails to link the Veteran's cardiac arrhythmia to service.  

3.  There is no competent medical evidence of a nexus between any current respiratory disability and service. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, paroxysmal cardiac arrhythmia was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

2.  A chronic respiratory disability was not incurred or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.300, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements pertaining to a respiratory disability were accomplished in letters sent in October 2008 and March 2009 prior to the initial rating decision. 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained her service treatment records and private treatment records.  

The Board recognizes that the Veteran has not been afforded a VA examination regarding a respiratory disability.  However, an examination is not warranted in this case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. 

These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The Veteran's conclusory, generalized statement alone of a nexus, however, is insufficient to trigger the duty to provide an examination or obtain a medical opinion.  

In this case, no examination is necessary in order to adjudicate the respiratory disorder claim because the credible evidence of record does not reflect an in-service injury or disease to which a respiratory disorder could relate, and apart from the Veteran's conclusory generalized statements there is no indication of a relationship between the Veteran's current respiratory disorder and service.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Service Connection

Applicable Laws & Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran served in the Air National Guard.  Unless verified otherwise, her service with that organization is characterized as either active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  With respect to periods of ACDUTRA, service connection may be granted for disabilities resulting from a disease or injury incurred in or aggravated in line of duty during such service; for periods of INACDUTRA, service connection is only warranted for injuries incurred or aggravated in line of duty while performing such service.  38 U.S.C.A. § 101(22)-(24), 106(d), 1110; 38 C.F.R. § 3.6(c), (d), 3.303.  Further, presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  

For active service, a veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  To rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence that (1) the condition existed prior to service, and (2) the condition was not aggravated by service.  The claimant is not required to show that the condition increased in severity in service before VA's duty under the second prong of the rebuttal standard attaches.  VAOPGCPREC 003-03 (July 16, 2003).  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Evidence and Analysis

A.  Cardiac Arrhythmia

The Veteran asserts that her cardiac arrhythmia was incurred during service.  Having reviewed the evidence, the Board finds that service connection is warranted for paroxysmal cardiac arrhythmia.  

The record reflects that service connection has been established for traumatic brain injury and associated seizures due to a heat injury sustained in a period of ACDUTRA in April 2005.  Significantly, the line of duty determination regarding this injury reflects the onset of an excessive heart rate at the time of the injury, and follow-up care at a VA medical facility in May 2005 reflects the presence of tachycardia as recorded on an electrocardiogram, for which medication was provided.  Subsequent evidence shows cardiac arrhythmia periodically manifested itself, which fact was likewise recognized when the Veteran was examined for VA purposes in connection with this claim in January 2012, when the examiner indicated the current presence of paroxysmal cardiac arrhythmia.  Although this VA examiner opined this finding was unrelated to the April 2005 heat injury, a private examiner concluded otherwise in an earlier document dated in November 2010.  The private examiner concluded the arrhythmia was probably caused by the brain injury and injury to the vagus nerve to the heart, and that there may have also been some direct injury to the heart conduction system due to the heat.  The VA examiner, however, reasoned that the normal cardiology work-up in 2006 and the normal results of electrocardiogram (EKG), chest x-ray and echocardiogram in January 2012, made it unlikely the arrhythmia was due to the heat injury.  

With competent, probative medical opinions that both support the Veteran's claim, and oppose it, the Board concludes the evidence to be in equipoise as to whether the Veteran's paroxysmal cardiac arrhythmia arose from her already service-connected heat injury.  When this balance of the evidence is presented, a basis upon which to establish service connection exists.  Accordingly, the appeal of this issue is granted.  

B.  Respiratory Disability

The Veteran asserts entitlement to service connection for a respiratory disability.  Her claim indentified the disability for which benefits are sought to be asthma.   Having considered the evidence, the Board finds that service connection is not warranted.  

A review of the service treatment records from her periods of active service (i.e., January 2003 to April 2003; and October 2003 to March 2004) fail to show any pulmonary/respiratory complaints.  Similarly, when the Veteran was medically evaluated during these periods there were no pulmonary/respiratory findings.  (These records show the Veteran reported she had allergies, and minor cold complaints, but as these are not the subject of her claim, they need not be further addressed.)  In a medical self assessment completed in October 2003, the Veteran described her health in general as excellent.  

With respect to periods of ACDUTRA and INACDUTRA, there are no medical records reflecting any pulmonary/ respiratory complaints or findings during any specific period of such duty.  

There are VA treatment records that document care for asthma or chronic obstructive pulmonary disease (COPD), dated in 2006, 2007 and 2008, but as this occurred many years after the Veteran's period of active service, and is not shown to have occurred on any period of ACDUTRA or INACDUTRA, there is no reasonable basis for linking such care to military service of any kind.  On this record, there is no reasonable basis to conclude that a respiratory disability (asthma/COPD) was incurred in service.  Accordingly, the claim for service connection is denied.  

In reaching this decision, the Board notes the language in the November 2010 report from the Ellis Clinic regarding its "Independent Medical Examination," that the Veteran had "some asthma symptoms prior to joining the Air National Guard," and that her asthma has progressively worsened.  Assuming this to be true, it does not provide a basis for awarding service connection because there is no record of any asthma complaints during any period of service.  Therefore, there would be no basis for concluding any pre-service asthma increased in severity during a particular period of service, as would be necessary to award service connection benefits.   


ORDER

Service connection for paroxysmal cardiac arrhythmia is granted.  

Service connection for a respiratory disability is denied.  


REMAND

With respect to the psychiatric disability service connection claim, a 2008 VA treatment record reflects a diagnosis of major depressive disorder, and a 2010 record suggested there could be a psychiatric component to the Veteran's myoclonic jerk like movements.  Since the Veteran is service connected for traumatic brain injury and associated seizures, it is appropriate to have the Veteran examined for VA purposes to ascertain the nature of any current psychiatric disorder found to be present, and whether it may be related to her service connected TBI or seizures.  

With respect to a gastrointestinal disability, while service records do not show any relevant complaints or findings, the Veteran has been seen by VA a number of times for gastrointestinal complaints.  A private evaluation report dated in November 2010, indicated the Veteran had irritable bowel syndrome and related it to medications the Veteran was taking (although he did not specify which medications) as well as to her traumatic brain injury.  Other than observing that irritable bowel syndrome symptoms came after the brain injury, there was no explanation for the link identified between the brain injury and irritable bowel.  Appropriate examination should be conducted to ascertain the nature and cause of any gastrointestinal disability found to be present.  

Regarding the Veteran's musculoskeletal complaints, the record shows complaints of neck, shoulder, and upper back pain in 2003; backaches, cervical and thoracic spine complaints in 2004; back pain complaints in 2005; neck complaints in 2006; and more generalized joint complaints beginning in 2008.  To account for the more generalized complaints, it appears the Veteran's VA treatment providers have considered fibromyalgia and multiple sclerosis as potential causes.  A firm conclusion as to the cause of such complaints, however, does not appear to have been made.  A private evaluation report dated in November 2010, shows the examiner considered the Veteran to have reflex spasm in the neck and shoulder girdle muscles due to her traumatic brain injury with bilateral brachial plexus impingement.  Given this somewhat confusing picture, further development as indicated below should be accomplished.  

With respect to the TDIU claim, the Board must defer any decision on that matter  until the additional service connection claims being remanded have been resolved, and the RO has had an opportunity to consider the impact on employability of any of those as may be granted, as well as the impact caused by the arrhythmia disability that was service connected in the decision above.  

Under the circumstances described above, the case is remanded for the following:  

1.  Associate with the file, any VA medical records pertaining to the Veteran that are dated since April 2012.  Any additional records identified by the Veteran during the course of the remand also should be sought and associated with the claims file.  

2.  After associating any additional records with the file, schedule the Veteran for a comprehensive VA psychiatric examination.  The claims folder should be made available to and reviewed by the examiner, along with records located in the Virtual VA electronic file (whether virtually, or via paper copies), and the examination report should reflect that such review was accomplished.  All necessary tests should be conducted.  The report of examination should note all psychiatric disabilities found to be present.  

The examiner should provide an opinion as to whether it is at least as likely as not that any psychiatric disability found to be present was caused or aggravated by the Veteran's service-connected traumatic brain injury and/or seizure disorder.  

A complete rationale for any opinion expressed should be included in the report provided.  

3.  After associating any records with the claims folder, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, and etiology of any gastrointestinal disorder found to be present.  The claims folder should be made available to and reviewed by the examiner, along with records located in the Virtual VA electronic file (whether virtually, or via paper copies), and the report should reflect that such review was accomplished.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should record the relevant history of the disorder, including the Veteran's account of symptomatology.  The examiner should diagnose all gastrointestinal disorders found to be present.  As to each such disorder diagnosed, the examiner should express and opinion as to whether it is at least as likely as not that it was caused or aggravated by the Veteran's service-connected traumatic brain injury and/or seizure disorder (including any medications taken for either of these conditions).  

A complete rationale for any opinion expressed should be included in the report provided.   

4.  After associating any records with the claims folder, arrange for the Veteran to undergo an appropriate VA examination to determine the cause of the Veteran's musculoskeletal/polyarthralgia complaints.  The claims folder should be made available to and reviewed by the examiner, along with records located in the Virtual VA electronic file (whether virtually, or via paper copies), and the report should reflect that such review was accomplished.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should record the relevant history of the Veteran's complaints, including the Veteran's account of symptomatology.  As to any pertinent disability diagnosed, the examiner should offer an opinion as to its likely cause, including any relationship it may have with the Veteran's service connected traumatic brain injury,  seizure disorder and/or temporomandibular joint dysfunction.   

A complete rationale for any opinion expressed should be included in the report provided.   

5.  Then readjudicate the appeal.  If the benefits sought remain denied, issue the Veteran a SSOC and afford her a reasonable opportunity in which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 
Department of Veterans Affairs


